Title: From George Washington to Major General Philemon Dickinson, 8 November 1777
From: Washington, George
To: Dickinson, Philemon

 

Dear Sir
Head Quarters [Whitemarsh, Pa.] 8th November 1777.

I have received your Letter of the 6th Inst. and thank you for the intelligence contained in it—you will farther oblige me by communicating immediately whatever new matter of public consequence may occur.
The importance of the Post at Red-bank makes it necessary for us to employ all possible resources in rendering it so respectable by the Strength of the Garrison, and the number of Troops stationed within distance to cooperate with it, as not to fear even a more formal Attack than was exhibited in the first successless effort of the Hessians—All the men in your State that can be spared should therefore be collected and march’d to join Genl Varnum.
Your present of Salt-water delicacies will be the more acceptable to us in Camp as they are so great a Rarity—and as I anticipate the pleasure they will give I return you my thanks for them before their arrival.
